   Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 1 of 17 PageID #: 1



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF MISSOURI

OWNERS INSURANCE COMPANY                  )
                                          )
                       Plaintiff,         )
                                          )
v.                                        )
                                          )
LAURA KILLOREN, as trustee of the         )
Donald W. Dobbs Trust U/A DTD             )
March 16, 1988,                           )
                                          ) Case No.
THOMAS GAMMA, individually, and in )
his capacity as Trustee of Summerset Parc )
Subdivision,                              )
                                          )
STEVE DEROSSET, in his capacity as        )
Trustee of Summerset Parc Subdivision,    )
                                          )
and                                       )
                                          )
SUMMERSET PARC SUBDIVISION, INC.)
                                          )
                       Defendants.        )

                          COMPLAINT FOR DECLARATORY JUDGMENT

         Pursuant to 28 U.S.C. §§ 2201-2202, plaintiff Owners Insurance Company (“Plaintiff”)

alleges and states the following in support of its Complaint for Declaratory Judgment:

                                              The Parties


         1.        Plaintiff is organized and existing under the laws of the state of Michigan, having

its principal place of business in Lansing, Michigan.

         2.        Defendant Laura Killoren is a resident of Saint Louis County, Missouri. She is the

trustee of the Donald W. Dobbs Trust U/A DTD March 16, 1988 (the “Trust”). The Trust is the

owner of Lot 3 of Summerset Parc Subdivision, more commonly known as 920 Summerset Parc




{2567/0665: 00390852.DOCX.}                         1
   Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 2 of 17 PageID #: 2



Land, and recorded in Plat Book 343, pages 88 and 89 of the Saint Louis County Records (“Lot

3”). Killoren may be served at: 835 South Drive, Fenton, Missouri 63026.

         3.        Defendant Thomas Gamma is a current trustee of the Summerset Parc

Subdivision and is a resident of the Summerset Parc Subdivision. Gamma may be served at: 928

Summerset Parc Lane, Fenton, Missouri 63026.

         4.        Defendant Steve Derosset is a current trustee of the Summerset Parc Subdivision

and is a resident of the Summerset Parc Subdivision. Derosset may be served at: 700 Deer Vue

Lane, Fenton, Missouri 63026.

         5.        Defendant Summerset Parc Subdivision, Inc. (the “Subdivision”) is a Missouri

non-profit corporation created for the benefit of owners of lots in the Subdivision located in Saint

Louis County, Missouri. The Subdivision may be served by serving its registered agent, Melissa

Wallach at: 936 Summerset Parc Lane, Fenton, Missouri 63026.


                                              Jurisdiction


         6.        This Court has jurisdiction over this matter under 28 U.S.C. § 1332, because of

the diversity of the citizenship of Plaintiff and Defendants, and the amount in controversy,

exclusive of any interest and costs, exceeds $75,000.00.

         7.        This Court has subject-matter jurisdiction over this matter under 28 U.S.C. §§

2201-2202, because Plaintiff seeks a declaratory judgment against Defendants based upon the

construction and the interpretation of insurance contracts entered into between Plaintiff and the

Subdivision that are the subject of the actual controversy between the parties.

         8.        Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1) because all

Defendants reside within the State of Missouri and within this judicial district. Venue is also



{2567/0665: 00390852.DOCX.}                        2
   Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 3 of 17 PageID #: 3



proper in this judicial district under 28 U.S.C. § 1391(b)(2) as a substantial part of the events or

omissions giving rise to the claim occurred within this judicial district.


                                            Insurance Policy


         9.        Plaintiff seeks the interpretation of an insurance policy issued to the Subdivision,

and a declaration of Plaintiff’s rights and obligations regarding two lawsuits brought by Killoren,

pending before the Circuit Court of St. Louis County, Missouri, Case Nos. 19SL-CC00588

(“Lawsuit 1”) and 19SL-CC00984 (“Lawsuit 2”) (collectively, hereinafter the “Underlying

Lawsuits”). A copy of the Petition for each of the Underlying Lawsuits is attached hereto as

Exhibits A & B, respectively.

         10.       Plaintiff issued a policy of insurance to Defendant Subdivision, with policy

number 164605-75094420, consisting of Commercial Property Coverage and Commercial

General Liability Coverage (hereinafter, the “Policy”). The Policy also contains an endorsement

under the Commercial General Liability Coverage for “Association Directors and Officers Errors

and Omissions Coverage.” A copy of the Policy is attached hereto as Exhibit C.

         11.       The Commercial General Liability (CGL) Coverage, and all endorsements

thereto, is the only coverage under the Policy that may provide coverage in the Underlying

Lawsuits, as the Commercial Property Coverage relates specifically to damages and loss to

certain commercial and personal property of the Subdivision which are not damages or loss

claimed in the Underlying Lawsuits.

         12.       The CGL portion of the Policy contains the following Insuring Agreement under

Coverage A:

         SECTION I – COVERAGES

         COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE LIABILITY

{2567/0665: 00390852.DOCX.}                         3
   Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 4 of 17 PageID #: 4



         1.        Insuring Agreement

                   a.         We will pay those sums that the insured becomes legally obligated to pay
                              as damages because of “bodily injury” or “property damage” to which this
                              insurance applies. We will have the right and duty to defend the insured
                              against any “suit” seeking those damages. We may at our discretion
                              investigate any claim or “occurrence” and settle any claim or “suit” that
                              may result. But:

                              (1)    The amount we will pay for damages is limited as described in
                                     Section III – Limits of Insurance; and

                              (2)    Our right and duty to defend end when we have used up the
                                     applicable limit of insurance in the payment of judgments or
                                     settlements under Coverage A or B or medical expenses under
                                     Coverage C.

                              No other obligation or liability to pay sums or perform acts or services is
                              covered unless explicitly provided for under Supplementary Payments –
                              Coverages A and B.
                                                      ***
         13.       The CGL portion of the Policy contains the following Insuring Agreement under

Coverage B:

         COVERAGE B. PERSONAL INJURY AND ADVERTISING INJURY LIABILITY

         1.        Insuring Agreement

                   a.         We will pay those sums that the insured becomes legally obligated to pay
                              as damages because of “personal injury” or “advertising injury” to which
                              this insurance applies. We will have the right and duty to defend the
                              insured against any “suit” seeking those damages. We may at our
                              discretion investigate any claim or offense and settle any claim or “suit”
                              that may result. But:


                              (1) The amount we will pay for damages is limited as described in Section
                                  III – Limits of Insurance; and
                              (2) Our right and duty to defend end when we have used up the
                                  applicable limit of insurance in the payment of judgments or
                                  settlements under Coverage A or B or medical expenses under
                                  Coverage C.



{2567/0665: 00390852.DOCX.}                            4
   Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 5 of 17 PageID #: 5



                              No other obligation or liability to pay sums or perform acts or services is
                              covered unless explicitly provided for under Supplementary Payments –
                              Coverages A and B.
                                                      ***
         14.       The CGL portion of the Policy contains the following Insuring Agreement under

Coverage C:

         COVERAGE C. MEDICAL PAYMENTS

         1.        Insuring Agreement

                   a.         We will pay medical expenses as described below for “bodily injury”
                              caused by an accident:

                              (1)    On premises you own or rent;

                              (2)    On ways next to premises you own or rent; or

                              (3)    Because of your operations;

                              provided that:

                              (1)    The accident takes place in the “coverage territory” and during the
                                     policy period;

                              (2)    The expenses are incurred and reported to us within one year of the
                                     date of the accident; and

                              (3)    The injured person submits to examination, at our expense, by
                                     physicians of our choice as often as we reasonably require.
                                                      ***
         15.       The CGL portion of the Policy contains the following Insuring Agreement under

the endorsement titled “Association Directors and Officers Errors and Omissions Coverage”:

         ASSOCIATION DIRECTORS AND OFFICERS ERRORS AND OMISSIONS

         1.        Insuring Agreement

                   We will pay those sums the insured becomes legally obligated to pay as
                   “damages” because of any negligent act, error, omission or breach of duty directly
                   related to the management of the premises, shown in the Declarations, which
                   occurs during the policy period. We will settle or defend, as we consider
{2567/0665: 00390852.DOCX.}                            5
   Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 6 of 17 PageID #: 6



                   appropriate, any claim or “suit” for damages covered by this policy. We will do
                   this at our expense, using attorneys of our choice. This agreement to settle or
                   defend claims or “suit” ends when we have paid the limit of our liability.

         16.       The CGL portion of the Policy also includes definitions for certain terms. These

definitions include, in pertinent part:

         2.        “Advertising injury” means injury arising out of one or more of the following
                   offenses:

                   a.         Oral or written publication, in any manner, of material that slanders or
                              libels a person or organization or disparages a person’s or organization’s
                              goods, products or services in your “advertisement”;

                   b.         Oral or written publication, in any manner, of material that violates a
                              person’s right of privacy in your “advertisement”;

                   c.         The use of another’s advertising idea in your “advertisement” or

                   d.         Infringing upon another’s copyright, “trade dress” or slogan in your
                              “advertisement”.
                                                       ***
         4.        “Bodily injury” means bodily injury, bodily sickness or bodily disease sustained
                   by a person, including death resulting from any of these at any time.
                                                       ***
         14.       “Occurrence” means an accident, including continuous or repeated exposure to
                   substantially the same general harmful conditions.
         15.       “Personal injury” means other than “bodily injury” arising out of one or more of
                   the following offenses:
                   a.         False arrest, detention or imprisonment;
                   b.         Malicious prosecution;
                   c.         The wrongful eviction from, wrongful entry into, or invasion of the right
                              of private occupancy of a room, dwelling or premises that a person
                              occupies, committed by or on behalf of its owner, landlord or lessor;
                   d.         Oral or written publication, in any manner, of material that slanders or
                              libels a person or organization or disparages a person’s or organization’s
                              goods, products or services; or



{2567/0665: 00390852.DOCX.}                             6
   Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 7 of 17 PageID #: 7



                   e.         Oral or written publication, in any manner, of material that violates a
                              person’s right of privacy.
                                                      ***


         18.       “Property damage” means:
                   a.         Physical injury to tangible property, including all resulting loss of use of
                              that property. All such loss of use shall be deemed to occur at the time of
                              the physical injury that caused it; or
                   b.         Loss of use of tangible property that is not physically injured. All such
                              loss shall be deemed to occur at the time of the “occurrence” that caused
                              it.
                   For the purposes of this insurance, electronic data is not tangible property.
                   As used in this definition, electronic data means information, facts or programs
                   stored as or on, created or used on, or transmitted to or from computer software,
                   including systems and applications software, hard or floppy disks, CD-ROMS,
                   tapes, drives, cells, data processing devices or any other media which are used
                   with electronically controlled equipment.
                                                      ***
         21.       “Suit” means a civil proceeding in which damages because of “bodily injury”,
                   “property damage”, “personal injury”, or “advertising injury” to which this
                   insurance applies are alleged. “Suit” includes:
                   a.         An arbitration proceeding in which such damages are claimed and to
                              which such damages are claimed and to which the insured must submit or
                              does submit with our consent; or
                   b.         Any other alternative dispute resolution proceeding in which such
                              damages are clamed and to which the insured submits with our consent.
         17.       The Errors and Omissions (E&O) endorsement adds the following definition to be

applied only to that endorsement: “Damages” means “actual compensatory damages for loss

suffered but does not include fines, taxes or any other cost or expense assessed against any

insured.”

         18.       Section II of the CGL portion of the policy defines the insured to include, in

pertinent part:


{2567/0665: 00390852.DOCX.}                             7
   Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 8 of 17 PageID #: 8



         SECTION II – WHO IS AN INSURED

         1.        If you are designated in the Declarations are:

                   a.         An individual, you and your spouse are insureds, but only with respect to
                              the conduct of a business of which you are the sole owner.
                   b.         A partnership or joint venture, you are an insured. Your members, your
                              partners, and their spouses are also insureds, but only with respect to the
                              conduct of your business.

                   c.         A limited liability company, you are an insured. Your members are also
                              insureds, but only with respect to the conduct of your business. Your
                              managers are insureds, but only with respect to their duties as your
                              managers.

                   d.         An organization other than a partnership, joint venture or limited liability
                              company, you are an insured. Your “executive officers” and directors are
                              insureds, but only with respect to their duties as your officers or directors.
                              Your stockholders are also insureds, but only with respect to their liability
                              as stockholders.

                   e.         A trust, you are also an insured. Your trustees are also insureds, but only
                              with respect to their duties as trustees.
                                                       ***
         19.       The E&O endorsement modifies who is an insured, for purposes of the

endorsement, accordingly:


         B.        As it applies to this endorsement only, SECTION II – WHO IS AN INSURED,
                   is deleted and replaced by the following:

                   SECTION II – WHO IS AN INSURED

                   Each of the following is an insured with respect to this coverage, but only to the
                   extent set forth below:

         1.        Your directors and officers, but only while acting within the scope of their duties
                   for you.

         2.        You with respect to your liability for the negligent act, error, omission or breach
                   of duty committed by an officer or director.
         20.       The E&O endorsement contains certain exclusions to coverage. These exclusions

include, in pertinent part:
{2567/0665: 00390852.DOCX.}                             8
     Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 9 of 17 PageID #: 9



         2.        Exclusions

                   This coverage does not apply to:


                                                        ***
                   b.         Any transactions of any insured from which any insured gained any
                              personal profit or advantage not shared equitably by the members of the
                              association.
                                                        ***
                   d.         Violation of any civil rights law, whether federal, state or local ordinance,
                              including but not limited to discrimination based on race, religion, sex or
                              age.
                                                        ***
                   e.         Any criminal or malicious act.

                                                       ***

                                              Underlying Lawsuits

A.       Allegations under Lawsuit 1
         21.       Defendant Killoren filed Lawsuit 1 against Defendants Gamma and DeRosset, in

their capacity as Trustees of the Subdivision, and against Defendant Gamma in his individual

capacity, alleging claims for Quiet Title, Declaratory Judgment, Tortious Interference with

Contract, Breach of Fiduciary Duty, and Breach of Trust. See Exhibit A.

         22.       Defendant Killoren alleges the Subdivision was created and continues to exist

pursuant to an Indenture of Trust and Restrictions of Summerset Parc Subdivision dated June 3,

1996, as amended (as so amended, the “Indentures”). A copy of the Indentures as filed by

Defendant Killoren in Lawsuit 1 is attached hereto as Exhibit D.

         23.       Defendant Killoren alleges, pursuant to the Indentures, the Subdivision Trustees

hold a landscape easement, which easement crosses Lot 3 (the “Landscape Easement”).

         24.       Defendant Killoren alleges the Trust exclusively, openly and notoriously

maintained the entirety of the Landscape Easement for its own benefit. Defendant Killoren



{2567/0665: 00390852.DOCX.}                             9
  Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 10 of 17 PageID #: 10



further alleges that, at no time, have the Subdivision or the Trustees contributed to the

maintenance efforts for the Landscape Easement.

          25.      Defendant Killoren further alleges Section III, Paragraph 2 of the Indentures

provides that the Subdivision shall have three trustees, each of whom serves for a term of three

years and each trustee must be elected at an annual meeting called by the trustees on ten days’

notice.

          26.      Defendant Killoren also alleges the Trustees have failed and refused to call an

election for successor trustees and have held their positions far in excess of the three years

prescribed by the Indentures. Accordingly, Defendant Killoren alleges all actions taken by the

Trustees following the expiration of their three-year-long terms are void ab initio, and the

Trustees have no right or authority to continue to act in their capacity as Trustees of the

Subdivision or on behalf of the Subdivision.

          27.      Defendant Killoren also alleges the Trust entered into a Special Sale Contract

(“Sale Contract”) with Mohideen Abdul Akbar Sharief and Azeeza Sharief (the “Buyers”) for the

sale of Lot 3.

          28.      Defendant Killoren further alleges the Sale Contract was contingent upon the

Buyer’s satisfaction following a thirty-day diligence period.

          29.       Defendant Killoren also alleges the Buyers submitted their proposed building

plans to the Trustees, during the due diligence period, but the Trustees denied the building plans,

providing “vague and pretextual reasons for the denial.”

          30.      Defendant Killoren alleges the Trustees claimed objection to any plan to construct

over the Landscape Easement.




{2567/0665: 00390852.DOCX.}                        10
  Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 11 of 17 PageID #: 11



         31.       Defendant Killoren alleges, after the Trustees denied the Buyers’ building plans,

Defendant Gamma expressed an interest in purchasing Lot 3.

         32.       Defendant Killoren further alleges the Buyers revised and resubmitted building

plans, on multiple occasions, in an attempt to comply with the Trustees’ perceived issues with

the Buyers’ buildings plans, but to no avail, as the Buyers eventually declined to continue to

amend the closing date under the Sale Contract.

         33.       Defendant Killoren alleges, after the Buyers declined to further extend closing on

the Sale Contract, Defendant Gamma was contacted for the purpose of offering Lot 3 to him, but

he declined to purchase Lot 3.

         34.       As to Count I, Defendant Killoren seeks quiet title, declaring (a) the Trust as the

owner of the entirety of Lot 3, unencumbered by the Landscape Endorsement, and (b) the

Landscape Easement has either been abandoned by the Trustees or has been acquired by the

Trust and merged into the Trust’s estate, permanently enjoining the Trustees from obstructing the

Trust’s use of the former Landscape Easement.

         35.       As to Count II, Defendant Killoren seeks the following declarations: (a)

Defendants Gamma and Derosset are not currently validly elected trustees of the Subdivision; (b)

Because Defendants Gamma and Derosset are not currently validly elected trustees of the

Subdivision, the inaction and actions as alleged in Lawsuit 1 taken by Defendants Gamma and

Derosset were in their individual capacity and not as trustees of the Subdivision; (c) Defendant

Gamma and Derosset are prohibited from taking any further action as purported trustees of the

Subdivision; (d) A third party corporate trustee is necessary to fulfill the function of trustee until

an election can be conducted; (e) Defendants Gamma and Derosset shall provide an accounting

to the homeowners for all transactions purportedly taken on behalf of the Subdivision; (f) the



{2567/0665: 00390852.DOCX.}                        11
  Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 12 of 17 PageID #: 12



Trust is entitled to their attorneys’ fees and costs; and (g) the Trust is entitled to such other and

further relief as the court deems just and proper.

         36.       As to Count III, Defendant Killoren alleges Defendants Gamma and Derosset

intentionally interfered with the Sale Contract without justification. Defendant Killoren further

alleges Defendant Gamma’s actions were motivated by his own desire to acquire Lot 3.

Defendant Killoren also alleges Defendant Gamma’s and Derosset’s conduct was malicious,

willful and/or wanton. Defendant Killoren seeks actual and punitive damages for Defendants

Gamma’s and Derosset’s alleged tortious interference with the Sale Contract.

         37.       Defendant Killoren brings Counts IV and V in the alternative should the Circuit

Court of St. Louis County determine that the Trustees have been and presently are proper

trustees of the Subdivision.

         38.       As to Count IV, Defendant Killoren alleges the Trustees breached their fiduciary

duties by purposefully and maliciously refusing approval of the Buyers’ building plans, which

refusal, upon information and belief, was racially-motivated. Defendant Killoren further alleges

Defendant Gamma breached his fiduciary duties by engaging in self-dealing. Defendant Killoren

also alleges Defendants Gamma’s and Derosset’s conduct was malicious, willful and/or wanton.

Defendant Killoren seeks actual and punitive damages for Defendants Gamma’s and Derosset’s

alleged breach of their fiduciary duties.

         39.       As to Count V, Defendant Killoren alleges the Trustees committed numerous

breaches of trust under the Indentures and as fiduciaries under Missouri law. Defendant Killoren

further alleges the Trustees are unfit and have persistently failed to administer their duties

effectively, and removal of the Trustees will best serve the interests of the residents of the

Subdivision. For Defendants Gamma’s and Derosset’s alleged breach of trust, Defendant



{2567/0665: 00390852.DOCX.}                       12
  Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 13 of 17 PageID #: 13



Killoren seeks (a) removal of Trustees as trustees, (b) the naming of a third-party corporate

trustee, and (c) such other and further relief as the court deems just and proper.


B.       Allegations under Lawsuit 2


         40.        Defendant Killoren filed Lawsuit 2 against Defendants Gamma and DeRosset, in

their capacity as Trustees of the Subdivision, seeking declaratory judgment. See Exhibit B.

         41.       Defendant Killoren alleges the Trustees advised they would submit for a vote of

the Subdivision owners certain amendments to the Indentures and Subdivision bylaws (the

“Proposed Amendment”). The Proposed Amendment, as filed by Defendant Killoren in Lawsuit

2, is attached hereto as Exhibit E.

         42.       Defendant Killoren alleges the Proposed Amendment includes significant changes

to the Indentures, including changes in how assessments are set, modifications to the minimum

square footage requirements for two-story homes, changes in allowable exterior finishes to

homes, the imposition of placement restrictions for improvements on lots, changes in the election

and service of trustees, and the addition of an attorneys’ fees provision allowing the Subdivision

to recover its attorneys’ fees in any lawsuit required to enforce or defend the Indentures.

         43.       Defendant Killoren further alleges the Proposed Amendment appointed Bobbie

Zigioli as a trustee, without being elected at an annual meeting.

         44.       Defendant Killoren also alleges a meeting was held in February 2019 in which a

vote was taken to adopt the Proposed Amendment and obtained approval of the Proposed

Amendment because two-thirds of the owners approved and voted in favor of the Proposed

Amendment.

         45.       Defendant Killoren further alleges the Proposed Amendment required unanimous

approval under Missouri law because it imposes significant burdens on ownership within the

{2567/0665: 00390852.DOCX.}                       13
  Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 14 of 17 PageID #: 14



Subdivision. Defendant Killoren alleges Plaintiff did not attend the meeting at which the vote

was taken and, therefore, the Proposed Amendment did not obtain unanimous approval by all

owners within the Subdivision.

          46.      As to Count I for declaratory judgment, Defendant Killoren seeks the following

declarations: (a) the Proposed Amendment to be null and void ab initio; (b) the Indentures

attached hereto as Exhibit D to be valid and governing indentures with respect to the

Subdivision; and (c) Bobbie Zigioli is not a valid trustee of the Subdivision. Defendant Killoren

also seeks her attorneys’ fees, costs, and such other and further relief as the court deems just and

proper.


                                     DECLARATORY RELIEF


          47.      Plaintiff restates and incorporates by reference all allegations contained in the

preceding paragraphs.

          48.      Defendant Subdivision is the named insured under the Policy.

          49.      Defendants Gamma and Derosset, while acting in their capacity as Trustees of the

Subdivision, are insureds under the Policy.


                                         A.      LAWSUIT 1


          50.      Defendant Gamma, acting in his individual capacity, as alleged in Lawsuit 1, is

not an insured under the Policy.

          51.      None of the five causes of action is covered under Coverage A, B, or C of the

CGL portion of the Policy because none of the causes of action seeks damages resulting from

“bodily injury”, “property damage”, “personal injury”, or “advertising injury”.




{2567/0665: 00390852.DOCX.}                        14
  Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 15 of 17 PageID #: 15



         52.       Counts III, IV and V relate to Defendants Gamma’s and Derosset’s actions, as

Trustees, in managing the Subdivision. Specifically, Counts III and IV relate to Defendants

Gamma’s and Derosset’s actions, as Trustees, in denying the Buyers’ building plans. Count V

relates to the alleged breaches of the Trustees’ duties under the Indentures.

         53.       Counts III and IV seek “damages” as that term is defined under the E&O

endorsement.

         54.       Counts I, II and V does not seek “damages” as that term is defined under the E&O

endorsement because they do not seek “actual compensatory damages.” Thus, Counts I, II, and V

do not fall within the insuring agreement of the E&O endorsement.

         55.       Counts III and IV allege, in part, Defendant Gamma repeatedly denied the

Buyers’ building plans because he wanted to personally purchase Lot 3, thereby engaging in self-

dealing. However, the E&O endorsement excludes coverage where an insured, like Defendant

Gamma, gained a personal advantage not shared by other owners of the Subdivision. Thus,

Counts III and IV are precluded from coverage under the E&O endorsement because of

Defendant Gamma’s alleged self-dealing as to Lot 3.

         56.       Count IV alleges, in part, that Defendants Gamma’s and Derosset’s denial of the

Buyers’ building plans was allegedly racially motivated. Based on this allegation, the denial is

prohibited under The Fair Housing Act (Title VIII of the Civil Rights Act of 1968), which Act

precludes housing discrimination based upon a person’s race, color, disability, religion, sex,

familial status, or national origin. The E&O endorsement excludes coverage where actions

violate “any civil rights law, whether federal, state or local ordinances, including but not limited

to discrimination based on race, religion, sex, or age.” Thus, Count IV is precluded from




{2567/0665: 00390852.DOCX.}                       15
  Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 16 of 17 PageID #: 16



coverage under the E&O endorsement because the denial of the Buyers’ building plans was

allegedly racially motivated in violation of The Fair Housing Act.

         57.       Counts III, IV, and V allege conduct by Defendants Gamma and Derosset that

was “malicious.” The E&O endorsement excludes coverage for “[a]ny criminal or malicious

act.” Thus, Counts III, IV, and V are precluded from coverage under the E&O endorsement

because they allege that Defendants Gamma’s and Derosset’s actions were malicious.

         58.       Counts III and IV seek punitive damages. Punitive damages are precluded from

recovery under the E&O endorsement because these types of damages do not fall within the

definition of “damages” under the E&O endorsement. Furthermore, recovery of punitive

damages is precluded under the CGL portion of the Policy because they do not fall in the

category of damages resulting from “bodily injury”, “property damage”, “advertising injury”, or

“personal injury.” Additionally, the recovery of punitive damages under an insurance policy is

also precluded because it is against public policy. See Crull v. Gleb, 382 S.W.2d 17, 23 (Mo.

App. 1964).


                                        B.     LAWSUIT 2


         59.       Count I is not covered under Coverage A, B, or C of the CGL portion of the

Policy because the claim is for declaratory relief and does not seek damages, including damages

resulting from “bodily injury”, “property damage”, “personal injury”, or “advertising injury.”

         60.       Count I is not covered under the E&O endorsement because it does not seek

“damages” as that term is defined under the E&O endorsement. Specifically, Count I does not

seek “actual compensatory damages.” Instead, Count I seeks certain declarations from the Circuit

Court of St. Louis County, Missouri.



{2567/0665: 00390852.DOCX.}                      16
  Case: 4:19-cv-01927-HEA Doc. #: 1 Filed: 07/11/19 Page: 17 of 17 PageID #: 17



         WHEREFORE, plaintiff Owners Insurance Company respectfully prays for this Court to

declare the rights of the parties under the Policy with respect to the Underlying Lawsuits and

enter judgment finding and declaring:


         (1)       The provisions of the Policy provide no coverage for the claims asserted by

Defendant Killoren against Defendants Gamma and Derosset in the Underlying Lawsuits;

         (2)       Plaintiff has no duty to defend Defendants Gamma and Derosset in the

Underlying Lawsuits;

         (3)       Plaintiff has no duty to indemnify Defendants Gamma and Derosset for any

expense or liability it has occurred or may occur in the Underlying Lawsuits or for any future

settlement, judgment, or civil penalty against Defendants Gamma and Derosset in the Underlying

Lawsuits, or any other action arising out of the allegations set forth in Exhibits A and B; and

         (4)       Plaintiff is entitled to such relief as the Court deems just and proper under the

circumstances.


                                                Respectfully Submitted,


                                                SHAFFER LOMBARDO SHURIN


                                                /s/ Richard F. Lombardo
                                                Richard F. Lombardo     MO#29478
                                                Michael F. Barzee       MO#65764
                                                2001 Wyandotte Street
                                                Kansas City, Missouri 64108
                                                816-931-0500
                                                816-931-5775 (fax)
                                                rlombardo@sls-law.com
                                                mbarzee@sls-law.com
                                                ATTORNEYS FOR PLAINTIFF




{2567/0665: 00390852.DOCX.}                        17
